NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1599-19T1

WELLS FARGO BANK, N.A.,

          Plaintiff-Respondent,

v.

RAYMOND C. HERZINGER,
AND KATHLEEN D.
HERZINGER, HIS WIFE,

     Defendant-Appellants.
___________________________

                    Submitted October 5, 2020 – Decided December 4, 2020

                    Before Judges Rothstadt and Susswein.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Ocean County, Docket No. F-
                    004033-17.

                    Raymond C. Herzinger, appellant, pro se.

                    Reed Smith, LLP, attorneys for respondents, Wells
                    Fargo Bank, N.A. (Henry F. Reichner, of counsel;
                    Diane A. Bettino and Ethan R. Buttner, on the brief).

                    Finestein & Malloy, LLC, attorneys for respondents,
                    Buckingham Equities, LLC (Russell M. Finestein, of
            counsel; Russell M. Finestein & Corrine LaCroix
            Tighe, on the letter brief).


PER CURIAM

      Defendants, Raymond C. Herzinger and Kathleen D. Herzinger, appeal

from the trial judge's November 8, 2019 orders denying their motion to compel

monetary compensation from plaintiff, Wells Fargo Bank, and reinstating the

foreclosure complaint we previously ordered to be dismissed without prejudice.

After carefully reviewing the record, we affirm substantially for the reasons set

forth in Judge Francis R. Hodgson's comprehensive written opinion.

      We presume the parties are familiar with the procedural history and facts

of this residential foreclosure litigation, which are set forth in our prior opinion

and need not be repeated at length. Wells Fargo Bank, N.A. v. Herzinger, No.

A-5141-17 (App. Div. July 19, 2019) (slip op. at 3–4). Judge Hodgson granted

summary judgment for Wells Fargo after determining that defendants had

defaulted on their residential mortgage and the bank had standing to enforce the

mortgage note. We affirmed those findings. Defendants also argued they had

not received notice of intent to foreclose (NOI) in accordance with the Fair

Foreclosure Act (FFA), N.J.S.A. 2A:50-53 to -68. Based on the record then

before us, we determined that Wells Fargo had not presented sufficient proof


                                                                            A-1599-19T1
                                         2
that it served the NOI by certified mail, return receipt requested, as required by

the FFA. On that basis, and that basis alone, we reversed the grant of summary

judgment and remanded with instructions to dismiss the complaint without

prejudice. Herzinger, slip. op. at 15. On the same day we issued our opinion,

Judge Hodgson dutifully complied with our remand instructions.

      Thereafter, defendants filed a motion to compel Wells Fargo to

compensate them for the full value of the property, which had been sold in a

sheriff's sale during the pendency of the initial appeal.         The third-party

purchaser, Buckingham Equities, filed a motion to intervene, arguing that it was

an innocent third-party and that the equities weighed against vacating the sale.

Wells Fargo filed a cross-motion seeking to reinstate the foreclosure action in

which, for the first time in this litigation, it presented photocopies of NOIs that

had in fact been served on defendants by certified mail, return receipt requested.

Wells Fargo also provided the certified mail receipts that clearly bore defendant

Raymond Herzinger's signature.

      Judge Hodgson conducted a hearing on September 27, 2019. He queried

defendants as to the representations they previously made regarding the claimed

lack of notice. Based in part on that colloquy, Judge Hodgson permitted Wells

Fargo additional time to submit a certification authenticating the NOIs and


                                                                           A-1599-19T1
                                        3
signed return receipt cards. Wells Fargo thereafter produced a certification of

its Vice President of Loan Documentation.

      On November 8, 2019, Judge Hodgson convened a second hearing during

which he accepted the documents proffered by Wells Fargo under the Business

Records Exception. N.J.R.E. 803(c)(6). Judge Hodgson denied defendants'

motion to compel compensation. He granted intervenor status to Buckingham

Equities and also granted plaintiff's cross-motion to reinstate the complaint.

      In addition to his oral decision, Judge Hodgson issued a seven-page

written opinion. Notably, he found that Wells Fargo "provide[d] unassailable

proof that defendants were properly served and that when defendant denied

receiving the NOI before the trial [and] appellate courts[,] he was demonstrably

mistaken." In light of "the misstatements offered by defendants before the

Appellate Court," the judge reasoned that it would serve no purpose to re-litigate

issues in a new foreclosure action considering that we had already affirmed

Wells Fargo's substantive case for foreclosure and had reversed the summary

judgment ruling based solely on the NOI issue. Accordingly, Judge Hodgson

exercised his equitable power to reinstate the foreclosure action.

      The case now returns to us. Defendants contend that Judge Hodgson erred

by (1) not enforcing our decision, (2) denying their motion for compensation,


                                                                          A-1599-19T1
                                        4
and (3) accepting the certified mail return receipts "as new evidence to overturn

the appellate court's ruling relitigating the summary judgment."

      We begin our analysis by acknowledging that the scope of our review is

limited. An application to open, vacate or otherwise set aside a foreclosure

judgment or proceedings subsequent thereto is subject to an abuse of discretion

standard of review. United States ex rel. U.S. Dep't of Agric. v. Scurry, 193
N.J. 492, 502 (2008) (citing Wiktorowicz v. Stesko, 134 N.J. Eq. 383, 386 (E.

& A. 1944)). We accord the trial court's determination "substantial deference,"

and will not reverse the court unless its ruling "results in a clear abuse of

discretion." U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012).

"[A]n abuse of discretion [occurs] when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" Ibid. (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J.
88, 123 (2007)).

      Furthermore, "a judge sitting in a court of equity has a broad range of

discretion to fashion the appropriate remedy in order to vindicate a wrong

consistent with principles of fairness, justice, and the law."        Woytas v.

Greenwood Tree Experts, Inc., 237 N.J. 501, 514 (2019) (quoting Graziano v.

Grant, 326 N.J. Super. 328, 342–43 (App. Div. 1999)). In the same vein, "a


                                                                         A-1599-19T1
                                       5
court of equity should not permit a rigid principle of law to smother the factual

realities to which it is sought to be applied." Grieco v. Grieco, 38 N.J. Super.
593, 598 (App. Div. 1956). Indeed, equity will not suffer a wrong without a

remedy, and "regards as done that which ought to be done." Graziano, 326 N.J.

Super. at 342 (citing Roberts v. Roberts, 106 N.J. Super. 108, 109 (Ch. Div.

1969), and Wohlegmuth v. 560 Ocean Club, 302 N.J. Super. 306, 312 (App. Div.

1997)). In Deutsche Bank Trust Co. Ams. v. Angeles, we recognized that "in

foreclosure matters, equity must be applied to plaintiffs as well as defendants. "

428 N.J. Super. 315, 320 (App. Div. 2012).

      Applying those general principles to the matter before us, we reject

defendants' contention that Judge Hodgson failed to enforce our prior opinion.

To the contrary, he scrupulously followed our instructions by dismissing the

foreclosure complaint on the same day we issued our prior opinion.

      We likewise reject defendant's contention that Judge Hodgson erred in

"accepting new evidence."      Rather, we find that he acted well within his

discretion in admitting the certification from a Wells Fargo officer who attested

to the authenticity of the NOIs and the return receipt cards signed by defendant

Raymond Herzinger. See Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202
N.J. 369, 383–84 (2010) ("Evidentiary decisions are reviewed under the abuse


                                                                          A-1599-19T1
                                        6
of discretion standard because, from its genesis, the decision to admit or exclude

evidence is one firmly entrusted to the trial court's discretion.") (citing Green v.

N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)); cf. Hahnemann Univ. Hosp. v.

Dudnick, 292 N.J. Super. 11, 18 (App. Div. 1996) ("There is no reason to believe

that a computerized business record is not trustworthy unless the opposing party

comes forward with some evidence to question its reliability.").

      We deem it particularly noteworthy that in the face of overwhelming

proof, defendants' argument has changed course; they no longer contend they

did not receive the foreclosure notices. We are satisfied in these circumstances

that the NOIs and signed certified mail return receipt cards were properly

accepted, and that they credibly—if not irrefutably—prove the defendants

received proper notice of the foreclosure action in accordance with the FFA at

the outset.1



1
 Defendants contend the NOIs are defective because they identified Wells Fargo
only as the loan servicer and not the actual lender as required by N.J.S.A. 2A:50-
56(c)(11). This contention lacks sufficient merit to warrant extensive
discussion. R. 2:11-3(e)(1)(E). The record makes clear that plaintiff Wells
Fargo is both the loan servicer and the lender, having acquired the Note and
Mortgage through merger with the original lender, Wachovia Bank. We
recognized in our previous opinion that by reason of this merger, plaintiff had
standing to file this foreclosure action. Herzinger, slip op. at 16. Defendants
were clearly aware that Wells Fargo was the lender, as the parties had executed
a loan modification agreement in 2011.
                                                                            A-1599-19T1
                                         7
       We turn next to defendants' contention that Judge Hodgson abused his

discretion by reinstating the complaint. Our prior opinion made clear that the

dismissal we ordered was without prejudice. It bears repeating we reversed the

trial judge's initial grant of summary judgment based solely on the service of

notice deficiency. We expressly recognized that dismissal of a foreclosure

complaint without prejudice "has no effect on the underlying contractual

obligations of the parties and . . . does not bar reinstitution of the same claims

in a later action." Herzinger, slip op. at 15 (citing EMC Mortg. Corp. v.

Chaudhri, 400 N.J. Super. 126, 140 (App. Div. 2008)). We thus anticipated

Wells Fargo would seek to re-initiate the foreclosure action.

      We acknowledge the better practice in these circumstances would have

been for Wells Fargo to file a motion to reconsider our ruling and to expand the

record. Had plaintiff done so, we presumably would have remanded for the trial

judge to make findings as to the bona fides of the NOIs and certified mail return

receipts. See Tomaino v. Burman, 364 N.J. Super. 224, 234–45 (App. Div.

2003) (noting "'[o]ur original factfinding authority must be exercised with great

frugality and in none but a clear case free of doubt.'") (quoting In re Appl'n of

Boardwalk Regency Corp. for a Casino License, 180 N.J. Super. 324, 334 (App.

Div. 1981)).


                                                                          A-1599-19T1
                                        8
      Considering all of the attendant circumstances, including defendants' lack

of candor in litigating the NOI issue, we conclude that Judge Hodgson neither

violated our order nor abused his discretion in reinstating the complaint.

Applying equitable principles, we believe it would place form over substance to

restart the foreclosure action anew knowing now that defendants had indeed

received proper service of the bank's notice of intent to foreclose. As we have

noted, "in foreclosure matters, equity must be applied to plaintiffs as well as

defendants." Deutsche Bank Trust Co., 428 N.J. Super. at 320. In the same

vein, "the law does not compel one to do a useless act[, and] equity follows the

law." Scurry, 193 N.J. at 506 (citations omitted).

      It follows that we also reject defendants' contention that Judge Hodgson

erred in denying their motion to compel payment for the fair market value of the

property. Defendants argue they were successful in the first appeal and it would

be infeasible at this point to vacate the sheriff's sale. However, defendants'

success in the first appeal must be viewed in the context of subsequent

revelations. As Judge Hodgson recognized in his written opinion, the deficiency

that prompted our reversal and remand has since been cured. Considering the

ultimate resolution of the NOI issue, and in view of defendants' undisputed and

uncured default since 2009, we hold that Judge Hodgson did not abuse his


                                                                        A-1599-19T1
                                       9
discretion in concluding that defendants are not entitled to compensation for the

full market value of the property.

      We add that defendants contend that Judge Hodgson "did not advance any

findings of facts or conclusions of law, or any other explanation for its decision."

See Guillaume, 209 N.J. at 467 (2012) (noting "an abuse of discretion [occurs]

when a decision is 'made without a rational explanation[.]'"). However, this

assertion is unfounded.     We note that defendants failed to include Judge

Hodgson's comprehensive written opinion in their appendix provided on appeal.2

That opinion belies defendants' claim that "[t]here is nothing in the record

denying defendants' motion for compensation in this matter that confirms that

the judge made an independent decision based upon an analysis of the facts and

applicable law."




2
  We note that defendants' status as pro se litigants "in no way relieves [them]
of [their] obligation to comply with the court rules." Venner v. Allstate, 306
N.J. 106, 110 (App. Div. 1997). The transcript indicates that the Judge Hodgson
asked defendants to remain in the courtroom until they received a copy of his
written opinion. Plaintiff thus fittingly cured defendants' omission by providing
that written opinion for our review. Ibid. (citing R. 2:6-3: "[w]here an appellant
has not complied with Rule 2:6-1, a respondent is to include the parts of the
record necessary to complete the record.").

                                                                            A-1599-19T1
                                        10
      Finally, we also reject defendants' contention that intervenor Buckingham

Equities is not an innocent third party. In light of our holding today, the point

is moot; there no longer exists any basis for relief.

      To the extent we have not addressed them, any additional arguments

raised by defendants lack sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-1599-19T1
                                       11